Citation Nr: 0111692	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-01 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for neurological 
residuals of an inservice shrapnel wound to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran incurred a shrapnel injury to the left leg during 
a period of active duty for training in June 1955.  He had 
several additional periods of active duty for training, to 
include a period from October 1956 to April 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

This case was the subject of a March 2001 hearing before the 
undersigned Board member.

This issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of this action.

During his March 2001 Board hearing, the veteran raised 
claims for increased ratings for depression, currently 
evaluated as 10 percent disabling, and a scar of the left 
knee, currently evaluated as 10 percent disabling.  These 
matters are referred to the RO for appropriate action.

The Board notes that in July 1999 the appellant was informed 
by letter (dated July 26, 1999, giving notice of a July 18, 
1999, rating decision) that he was denied claims for service 
connection for osteoarthritis of the left knee, diabetic 
peripheral neuropathy, peripheral vascular disease, and 
degenerative disc disease of the lumbar spine, on the basis 
that the claims were not well grounded.  The RO and the 
appellant are referred to the Veterans Claims Assistance Act 
of 2000, regarding final decisions denying claims on the 
basis that they were not well grounded during the period from 
July 14, 1999, to November 8, 2000.  Such claims must be 
readjudicated upon motion of the claimant or the Secretary if 
the motion is filed prior to November 9, 2002.  See Section 7 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

The veteran has impairment of the left saphenous nerve as a 
result of an inservice shrapnel wound to the left leg.


CONCLUSION OF LAW

Impairment of the left saphenous nerve was incurred in active 
service.  38 U.S.C.A. §§ 101(24), 1131 (West 1991 & Supp. 
2000);  38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is service-connected for a scar of the left leg, 
incurred when he received a shrapnel wound during a two-week 
period of training in June 1955.  He contends that he also 
has neurological disability of the left leg due to the 
inservice shrapnel injury.

Prior separate claims for service connection for 
osteoarthritis of the left knee, diabetic peripheral 
neuropathy, peripheral vascular disease, and degenerative 
disc disease of the lumbar spine are addressed in the 
INTRODUCTION portion of this action and are not adjudicated 
herein.  As background, the Board notes that each of these 
conditions has been found to affect the left thigh or left 
leg, apart from the neurological disability which is the 
subject of the current Board decision.

Service medical records show that in June 1955, the veteran 
received a shrapnel injury while maintaining some equipment 
at a control tower on a rocket launcher range.  The diagnosis 
was wound, missile, left leg, artery or nerve involvement 
undetermined.

In a rating decision dated in April 1973, the RO granted 
service connection for scar of the left leg, rated as 10 
percent disabling, under Diagnostic Code 7804, effective July 
1972.

During a May 1977 VA examination, inspection of the lower 
extremities showed no atrophy or deformity.  Below the left 
knee joint about two inches and over the tibia was a flat 
minor-appearing scar measuring 1/2 inch by 1/2 inch.  
Subjectively, it was somewhat tender to pressure.  
Examination of the knee joint was normal.  Pedal pulses were 
normal.  There were no varicose veins.  The diagnosis was 
residuals of shell fragment wound at left upper tibial area.

Two September 1994 records of neurological treatment and 
examination of the veteran indicate that the veteran had 
decreased sensation of the anterior medial aspect of the left 
calf, decreased motor functioning of the left quadriceps, and 
numbness of the left leg.  The veteran was noted to be status 
post L4-5 discectomy with fusion in 1972, and was being 
evaluated for radiculopathy.

In December 1998, the veteran underwent a VA orthopedic 
examination.  After a recitation of history and a physical 
examination, the diagnoses were normal left knee examination; 
shrapnel injury of the left proximal medial tibia with 
neurotmetic injury to the saphenus nerve and painful scar 
(with diminished sensation in the saphenous nerve 
distribution); diabetic peripheral neuropathy causing 
dysesthesia in bilateral lower extremities and mild weakness 
in bilateral lower extremities; peripheral vascular disease 
secondary to diabetes; and degenerative disc disease in the 
lumbosacral spine, severe, postoperative L4-5 diskectomy and 
fusion.  The examiner elaborated that it was clear that the 
veteran had a painful left scar due to an injury to the 
saphenous nerve at the time the shrapnel struck his left 
proximal medial tibia.  The examiner further indicated that 
the veteran's low back problems, diabetes, and bilateral 
diabetic peripheral neuropathy were not secondary to the 
inservice injury.  He further opined that the pain the 
veteran was experiencing in the bilateral lower extremities 
was a direct result of peripheral neuropathy and was not 
secondary to the shrapnel injury "except in the area around 
the scar."

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active duty for training, or for disability 
resulting from injury incurred in inactive duty for training.  
38 U.S.C.A. §§ 101(24), 1131.  When a disability is thus 
incurred, the period of service is considered active 
military, naval, or air service.  38 U.S.C.A. § 101(24).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In the present case, the Board is strongly 
persuaded by the thorough and extensive December 1998 VA 
examiner's report that the veteran has neurological injury, 
namely impairment of the left saphenous nerve, as a result of 
the June 1955 inservice shrapnel injury.  Accordingly, 
service connection for this disability is granted.  The 
question of how much actual current disability may be 
attributed to service connected as opposed to nonservice-
connected neurological causes is a matter for initial 
determination by the RO.  Id.  See also Esteban v. Brown, 6 
Vet. App. 259 (1994) (the critical element in assigning 
separate ratings resulting from an injury is that none of the 
symptomatology for any one of the disorders is duplicative of 
or overlapping with the symptomatology of other disorders).  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
are discussed in the REMAND portion of this action.

In the present case, the granting of service connection for 
neurological residuals of the veteran's inservice shrapnel 
wound to left leg is to his benefit, and the veteran is not 
prejudiced by the granting of such benefits without reference 
to the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).   
Indeed, it appears quite possible that there are additional 
records of treatment for this disability which have not been 
associated with the claims file.  However, the veteran's 
claim is already substantiated by probative evidence of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Development of the claim for service connection for PTSD 
pursuant to the VCAA is directed in the REMAND portion of 
this action.


ORDER

Service connection for neurological residuals of an inservice 
shrapnel wound to the left leg is granted.


REMAND

The veteran contends that he has PTSD as a result of his 
inservice shrapnel wound to the left leg.  During his March 
2001 Board hearing, he described more extensive inservice 
treatment (to include hospital treatment) than is reflected 
in the service medical records associated with the claims 
file.  Currently, a one-page Report of Investigation of 
Sickness or Injury dated June 22, 1955, and a one-page 
Certificate of Medical Officer or Physician of Treatment at 
the U.S. Army Hospital at Fort Hood, Texas, dated June 8, 
1955, are the only records of the inservice injury associated 
with the claims file.  The actual treatment records could be 
pertinent because the inservice shrapnel injury to the left 
leg is the veteran's claimed PTSD stressor, so that a more 
full record as to the nature and circumstances of this 
incident would be relevant in the present case.  

At the March 2001 Board hearing, the veteran further 
indicated he was currently seeing a VA physician for PTSD 
(see page 9 of the hearing transcript).   There are no 
records of VA treatment for PTSD associated with the claims 
file.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent medical records may exist, the case must 
be remanded for further development in this regard.

Also, the Board notes that in an October 1999 statement of 
the case, the RO adjudicated the veteran's claim for 
psychiatric disability under a standard that includes the 
requirement of a "clear diagnosis" of PTSD.  The 
regulations were amended on June 18, 1999, and retroactive to 
March 7, 1997, to require "medical evidence diagnosing" 
PTSD rather than a "clear diagnosis" of PTSD.  See 38 
C.F.R. § 3.304(f) (2000).  The new regulations are 
liberalizing regulations more favorable to the veteran's 
claim and should be applied in the present case accordingly.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board notes that in a July 1999 letter to the veteran the 
RO indicated that his claim for service connection for PTSD 
was denied as not well grounded.  As noted above, recently 
enacted legislation, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  The other salient features 
of the new statutory provisions impose the following 
obligations on the Secretary (where they will be codified in 
title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The record should be carefully reviewed by the RO and 
compliance with the provisions of the newly enacted VCAA 
ensured.  The determination of the specific RO development 
and notice requirements of the VCAA are evolving matters at 
the time of this Board action.  See Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

In light of the foregoing, the Board finds that further 
development is warranted.  Accordingly, the case is REMANDED 
for the following development:

1.  The veteran should be asked to 
identify any sources of medical treatment 
for PTSD.  Any medical records other than 
those now on file pertaining to treatment 
for PTSD should be obtained and 
associated with the claims folder.

Also, it appears likely that there are 
service medical records not associated 
with the claims file which might more 
fully indicate the extent and 
circumstances of the veteran's claimed 
stressor, namely the left leg shrapnel 
injury.  The RO should contact all 
appropriate sources to obtain these 
records, to include records of treatment 
in the field directly after the injury, 
and the subsequent treatment at the 
hospital at Fort Hood.  These would be in 
addition to the current one-page Report 
of Investigation of Sickness or Injury 
dated June 22, 1955, and the one-page 
June 8, 1955, Certificate of Medical 
Officer or Physician of Treatment at the 
U.S. Army Hospital at Fort Hood, Texas, 
which are the only records of the 
inservice injury currently associated 
with the claims file.

If the RO is unable to obtain any such 
records, the RO must identify to the 
veteran the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

2.  The RO should conduct any further 
notice and development appropriate 
pursuant to the Veterans Claims 
Assistance Act of 2000, including whether 
additional examination is in order.  (In 
addition to demonstrating the existence 
of a stressor, the facts must also 
establish that the alleged stressful 
event was sufficient to give rise to 
PTSD.  Zarycki v. Brown, 6 Vet. App. 91, 
98-99 (1993)).    

3.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand.  The claim should be 
readjudicated under the version of 38 
C.F.R. § 3.304(f) as amended on June 18, 
1999, and retroactive to March 7, 1997, 
to require "medical evidence 
diagnosing" PTSD rather than a "clear 
diagnosis" of PTSD.  See 38 C.F.R. 
§ 3.304(f) (2000).  If deemed necessary 
by the RO, a further medical opinion or 
examination regarding the presence of 
PTSD should be obtained.   

If the benefits sought on appeal are not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for final 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 


